 CHARLES CARTER & CO.Charles Carter & Company, Inc. and Ulysses Gage,Jr. Case 15-CA-6433FINDINGS OF FACTI JURISDICTIONMay 15, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn January 31, 1978, Administrative Law JudgeJohn C. Miller issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions 2 of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.i The Adminislrative Law Judge Inadvertently referred to Charles RoberlCarter, Respondent's president, as Robert Carter in portions of his Deci-sion. We hereby modify the Administrative L aw Judge's t)ecision to correclthose references2 In affirming the Administrative Law Judge's dismissal of the complaint.Chairman Fanning relies solels on the Administrative t.aw Judge's factualfinding that emplosee tUlsses Gage voluntarils quit his empiolment withrespect to both the Respondent's realty operati;on and its construction workDECISIONSrATFMENT OF THE CASERespondent is a Louisiana corporation with its principaloffice located at 1565 Choctaw Drive, Baton Rouge, Loui-siana, where it is primarily engaged in the building of com-mercial, industrial, and municipal buildings. The com-plaint alleges and Respondent admits that it annual)ypurchases materials in excess of $50,000 from outside theState of Louisiana. I find that the Respondent is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.'Based on the undisputed testimony of Johnny Bell. pres-ident of Construction and Laborers' Union 1177, that suchorganization represents employees in collective-bargaining,I find that it is a labor organization within the meaning ofSection 2(5) of the Act.II lHE ALLEGED L;NFAIR LABOR PRACTICESA. Background FacrsIt is undisputed that on February 28, 1977, Respondent,by its president, Robert Carter, hired Ulysses Gage, Jr., asa general cleanup man to clean, maintain, and service cer-tain realty properties owned personally by Robert Carter.Thereafter, Gage worked at various rental properties ofCarter performing general cleanup after the departure of atenant which included the removal of trash, cleanup of theapartment, mowing of lawns, and general maintenancework. After several weeks of cleanup, Gage began report-ing to work at a construction site known as the centralmechanics building, where he was primarily utilized to haultrash and scrap to the dump. On March 30, 1977, Gagealso worked 6 hours for Port-O-Let, another subsidiary ofCharles Carter Co., which leased portable toilets whichwere hauled from construction site to construction site.Thus, for a period extending from February 28 untilMarch 30, Gage performed miscellaneous jobs at variouslocations, and was working for the last 10 days at a con-struction site identified as central mechanics building.While there, he learned that laborers on the constructionsite were receiving $6.58 an hour.2Gage testified that hejoined the Laborers' Union voluntarily on his lunch hour,March 30. and in the afternoon returned to the office ofCharles Carter where he advised Carter that he was forcedto join the Union and would have to be paid at union scale.JOHN C. MILLER. Administrative Law Judge: This casewas heard at Baton Rouge, Louisiana, on November 8,1977, on a complaint issued on May 13, 1977, alleging thatRespondent terminated the employment of Ulysses Gage,Jr., on March 31, 1977, because of his membership in. andactivities on behalf of, Construction and General Laborers'Local Union 1177 in violation of Section 8(a)(3) and (I) ofthe National Labor Relations Act, as amended.Upon the entire record in this case, including my obser-vation of the witnesses and their demeanor, I make thefollowing findings:C'harles Carter & Company. Inc. is primarily engaged in the construc-tion of commercial. industrial. and municipal buildings. Charles Carter per-sonalls ons and operates certain rental properties. Port-O-L. et is the tradename of a portable sanitation business All of these are owned hb CharlesCarter and the C(ompans is utilhzed for bookkeeping and pasroll purposeswith reimbursement bs the rental properties. plus a fee for services renderedbs the C omepans In ijew of the single ownership and evidence of integra.edoperations. I find that the (Complns. the rental properib. and Port-O-l.etconstitute a single emploi er for purposes of this tontrovers,While Respondent's initial response to the compl.int referred Io theunion scale for laborers as an hourl) wage if S6. 87 an hour. this was thehournl rate established bh a subsequent contract The record establishes thatthe hourl, rate for laborers at the time of the incident here insolved wasSh6 5236 NLRB No. 537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter responded that he was hired to work on the realestate properties at $3 an hour and that he could not affordto and did not intend to pay the [construction] union scalefor general cleanup work. He then sent Gage to see Ross,job superintendent on the central mechanics jobsite, to seeif there was any work for him there. Gage testified that hereturned the dump truck the next morning to the jobsiteand was advised by Thomas Willis,3 sometime assistant toRoss, the project superintendent, that things were slow andthey had no work for him. It is conceded that it was rainingat the time and there were few employees on the jobsite.Thereafter. Gage returned the truck to the office, left thekey for the truck, and departed the job. He never returnedthereafter either to the construction site or to Carter's of-fice.Paragraph 8 of the complaint alleged that Respondentdischarged Gage because of his announcement that he hadjoined the Union. In response to the complaint, Respon-dent advised the Regional Director by letter as follows:When Gage advised that he had become [sic] memberof the Construction and General Laborers' LocalUnion 1177 and demanded $6.87 per hour [the unionrate of pay] he was advised that his services were nolonger needed and that we could not consider paying$6.87 for the task for which he was employed, that isthe yard work, minor touch-up painting in which hewas incompetent, etc.On the basis of Respondent's response the GeneralCounsel moved for Summary Judgment before the Boardand in response thereto Respondent claimed that Gage wasdischarged because of incompetence, not his union mem-bership. Thereafter, the Board remanded the case for hear-ing, because "the material facts concerning the alleged dis-criminatory discharge remain unclear" and raised issuesthat could best be resolved on the basis of an evidentiaryhearing and record testimony. The hearing on November8, 1977, followed.Gage testified that, when he was hired, Charles Cartertold him he was hired to replace his father, that the jobwould be permanent, and that he would be paid $3 an hourand would receive a raise at a later date. McShane, a com-panion of Gage, was also hired at the same time and testi-fied that, although he was only hired temporarily while ona week's vacation from his regular job, Gage was told hisjob would be permanent.Carter's recollection of the hiring process was that hetalked briefly to Gage about being hired for general clean-up work and then referred him to Miss Sellers, his realestate manager, who was to give him detailed instructions.He denied that Gage was hired permanently and statedthat they never carried a full-time employee to handlecleanup or maintenance work on his rental properties buthired casual labor as the need arose, utilizing different peo-ple who were interested in part-time employment. PatriciaAubin, bookkeeper and payroll clerk for Charles Carter &I find it unnecessars to deternine whether W illii was i supervsisior ltilh-in the meaning of the Act. Inasmuch as Gage's lestimony is undispuled aindcredited, it is sufficient that I find that Whillis acted ais an lauthorized i ac1it icolnesying t1, (;lge that he Aas not needed on the job.Co., credibly testified and confirmed that, in the 2 yearsshe had been employed, there had never been a full-timeemployee to handle cleanup work for Carter's realty busi-ness.4Carter was not aware that Gage had spent muchtime working at the central mechanics jobsite. With respectto the alleged termination meeting of March 30, neitherGage nor Carter recalled discussing the actual wage ratebut Carter stated that it was understood that Gage's re-quest for "union scale" meant wages in the $6-an-hourarea. Carter testified credibly that Gage's membership inthe union was irrelevant, noted that hiring at the construc-tion jobsites was done by his project superintendents, andthat, to the best of his knowledge, laborers were generallyhired by being referred from the Laborers' Union and thatthey were paid the existing union wage scale. Ross, theconstruction superintendent on the central mechanics job-site credibly testified to the same effect. Johnny Bell, presi-dent of Laborers' Local 1177, confirmed that his organiza-tion referred laborers to Carter Construction Companyand that they received the current union scale of $6.58hourly, plus 45 cents fringe benefit payment or a total pay-ment of $7.03 an hour, in effect at that time as establishedby a contract with the Associated General Contractors.'Carter was not, however, a signatory to the latest contractbut simply paid the wage scale set out there. In the past,Gage had worked for Carter & Company a total of 16hours during a 3-year period of 1974-76. Additionally, Re-spondent's bookkeeper stated that, during the time she hadworked for Carter, Gage's employment was intermittent.The work that Gage had been performing prior to his posi-tion at the central mechanics building had been primarilypart-time cleanup, whenever the need arose.Miss Sellers, Gage's initial supervisior, testified thatGage was not an entirely satisfactory employee in hiscleanup work under her supervision, and that he took inor-dinately long lunch hours for which she had docked himpay and, furthermore, that his workmanship as a painterwas very sloppy. Finally, on the last day of his employ-ment, she stated that Gage refused a work assignment be-cause he harbored resentment concerning hours that shehad docked him. At that juncture, she concluded that shewould not use his services again and so informed Carter.Gage confirmed that he refused work offered by MissSellers and, although disputing that such incident occuredon March 30, conceded that it did occur prior to the dateof his termination.64 I find antid conclude that. ii the extent the term permanent mas haveheen utilized in the hiring of (iage. it meant that he was permanentl) on-callis the need for him arose and nnot that he was lnecessarils going to heemplosed on ai full-time regular basis of 40 hours i weekBell testified to the ispe of work done hT the laborers he represents flestated. iater alia: "We don'l usualls haul debris We load the debris andhase a man to go along on the truck, if anything falls off This is under theJurisdiction for the truck driers. I'his is another juridictrion. and we tr, torefrain fronm infringing on another man'sjurisdiction? ' " Emphasis supplied IWhile I do not preclude the possihiliht that Gage did engage in somel;thorer's work while on the construction site, he was continued on the jbh-site prinarlls to drive the truck and haul debris from there to the dump.Thus. if (iage 'sas seeking a job solely is a laborer al the construction site.lie uis in essence seeking ui change in jobs from that which he performedAhile still primarily a peisonai employee of ('hurles Carter's realty opera-tions."(iage testified: "Well, Miss Sellers asked me to go hack down to Lake-shore and clean tip some debris the', had around, and I told her that I38 CHARLES CARTER & CO.Ross, the job superintendent and Gage's supervisior atthe central mechanics jobsite, testified that he was unawareof Gage's salary rate and merely turned in timecards withhours on them. He also maintained that much of his hiringwas from direct union referral; however, an occasionalnonunion worker was utilized on the site when needed.Ross also confirmed that he told Gage he could use him atthe central mechanics building if Mr. Carter did not needhim. He indicated that he did not talk with Carter concern-ing Gage's employment at the site. He was unaware thathis assistant, Thomas Willis, Jr.. had told Gage he was notneeded on March 31, 1977. On that day, it was raining andonly a few people were working on the jobsite.B. Contentions of the PartiesThe General Counsel contends that the evidence clearlsestablishes that Respondent discharged Gage on March 30.because of his activities in joining the Union and seekingthereby to increase his wages. It is further contended that.when Gage informed Respondent that he had joined theUnion and wanted to be paid union scale. Respondent ter-minated him in an attempt to discourage any further at-tempt to achieve higher wages by joining the Union.Respondent. in its initial response to the complaint, stat-ed that it would not consider paying union scale ($6.87 plusfringes) "for the task for which he was employed. that isthe yard work, minor touch-up painting in which he wasincompetent, etc." At and after the hearing, Respondentalso contends that Gage was not actually discharged butvoluntarily quit his employment. Alternatively. it contendsthat, even if Gage were found to be discharged, he was notdischarged because of his union membership but becauseof his incompetence, insubordination, and inappropriatelyhigh wage demands.C. Concluding FindingsThe preceding facts establish that Gage, hired for clean-up and general laborers work in Carter's realty business at$3 an hour, began working on the central mechanics build-ing construction site on a "fill-in" or when not needed inCarter's realty business; that, while so employed he discov-ered that laborers on the construction site were being paid$6.58 an hour and he decided that since he was workingthere he should receive similar pay.Gage, however, did not approach Ross. the constructionsuperintendent, and ask to be hired as part of his laborer'screw. Instead, he voluntarily joined the Union on his lunchhour on March 30 and, later that day, returned to CharlesCarter to tell him, personally, that the Union required himto join and accordingly he would have to get the unionscale. Gage acknowledged at the hearing that he volun-tarily joined the Union. Carter testified that he did notbelieve Gage's story about being forced to join the Unionbut merely stated to Gage that he was not going to pas himwasn't going back down there and work for Nou [sil bhecausre 'he chlcatedme out of some hours, and she said. well. Ihat's all right. sou didn't do usha good job anwa5'"union scale to do cleanup work and told him to see Ross tosee if he could still use him at the construction site.? Cartercredibly testified that Gage's union membership was irrele-vant and that he could not afford to paN union scale forcleanup on his low-cost housing rental units. With respectto the cleanup work on the realty properties Gage was theonlv employee.Carter credibly testified that he neither hired nor firedfrom his construction jobs and that authority was given tohis project superintendents. Ross credibly testified in asimilar vein. Carter or Miss Seller. his realty manager. didhire employees intermittently as needed, for his realty op-erations.This case exemplifies a failure of communication be-tween the parties and at the least, a classic misunderstand-ing by Gage and a failure to explicate bv Carter, of thedistinction between the operations at the construction sitewhere laborers received the union scale and the operationsof the realty business where a different wage scale wasutilized.In view of mx previous factual findings that Carter didnot fire or hire at the construction site and that either he orMiss Seller did the hiring for his realty operations, I find itnecessary to consider the issue of whether Gage was dis-criminatorilv terminated or voluntarily quit from the realtyoperations separately from that same issue at the construc-tion site.I am cognizant that at first blush the circumstances hereappear to establish a classic discharge because of unionactivities. A demand for union scale and an alleged termi-nation because of a refusal to pay such scale appear toestablish that the demand for higher wages and the unionmembership are inextricablx interwoven and therefore aprima fauie violation of Section 8(a)(3) exists.8However, aclose examination of the facts and the context in which thisso-called termination occurred fully rebuts this prima factecase.I. Alleged "termination" from the realty jobI find that Gage. by his own testimony, had rejectedfurther realty work when he told Miss Seller, manager ofthe realty operations. that he would not work for her any-more because she had previously docked him time forbeing absent from the job.Moreover, Gage's request for union scale was promptedby the fact that he had discovered that laborers on theconstruction site were receiving at least twice his wagescale. In effect, Gage was asking for the "union scale" forwork at the construction site. Thus, it is apparent that therewas a failure of communication between Gage and Carter.Gage. who had been working at the construction site forsome 10 days. reasonably concluded that, since he wasworking there, he should get the same scale as other labor-'It belabors the obh Lous it note Ihat this whole controrscr..s caould ha.ebeen asoilded bs sinmpls paleing (;age the "union scale" when he worked onthe construclrnn site s a. labhorer and bh pasing him the S3 rate when heworked on the reali5operations But note. ho.weser fn 5. herein where Iexpress serious rescrsalni, s whether (;age'5s work it the .loistrutllon sile,.is Iruli laborer's workt Cf Ilerh 4rhur In, t d h i ( itwso,, l ('irrwe Inrtil/ii, lon 225 N'I RB n1061976t)39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDers. Yet, when Gage spoke to Carter about receiving unionscale, he did not couch his wage demand in terms of workon the construction site. Carter, while dimly aware thatGage was visiting and working intermittently at the con-struction site when not needed in his realty operations,considered Gage's primary job as the sole employee of hisrealty operations and his response in that context was sim-ply that he would not pay the union scale for "cleanup"work for his realty operations. Moreover, Carter even thendid not terminate Gage but told him to see Ross at theconstruction site to see if they had some work for himthere. If Carter was discriminatorily motivated at that timebecause Gage had joined the Union why would he havereferred Gage to Ross at the construction site to see if workwas available for him there?With respect to the realty operations, therefore, I con-clude that, inasmuch as Gage admittedly refused MissSellers' proffered work assignment involving the realty op-erations, he voluntarily terminated his employment withthat aspect of Carter's operations. Secondly, to the extentthat Respondent's initial answer in effect concedes a termi-nation brought about by Gage's wage demands, I find thatCarter's statement that he could not use him at union scaleand that such demand may cost him his job meant that, ifand when work arose, Gage would not be called or consid-ered because of his high wage demands. To the extent thatCarter indicated that Gage would not be considered forfuture employment, I find this was prompted by his wagedemands and not his union membership. While Carter ineffect terminated Gage from future consideration for em-ployment in the realty operations as the need arose, suchtermination was solely motivated by economic considera-tions and not by Gage's union membership. Stated anotherway, I find that Gage's union membership was not themotivating cause for his failure to be utilized in the realtyoperations. If Gage had simply demanded $5 or $6 andhour for realty cleanup work, Carter would likewise haverefused to employ him. Moreover, the absence of unionanimus, as detailed hereinafter, buttresses my conclusionthat the "termination," if such it be considered, was solelymotivated by economic considerations and not by Gage'sunion membership.As to the absence of union animus, the record estab-lished that Gage's father, who worked for Respondent for30 years, was a union member. Ross, the construction su-perintendent, whose credible testimony was substantiallyconfirmed by Union President Johnny Bell, testified thatprobably 95 percent of the laborers hired on the centralmechanics job were referred from the Laborers hiring halland that they were paid the current union scale. Bell fur-ther testified that the Union had been referring people toCarter jobs as far back as 1960 and when questioned as-serted that he did not know of anyone discriminatedagainst [by Carter] because of union membership. Further.Gage, as the sole cleanup employee in the realty opera-tions, could not bargain for wages because a one-man unitis not an appropriate unit for bargaining.In sum. I conclude that Gage's rejection of Miss Sellers'offer of work with respect to the realty operations amount-ed to a voluntary termination from that aspect of Carter'soperations. Secondly. even assuming that Carter's state-ment established an intent not to employ Gage in the fu-ture, such decision was solely motivated by economic con-siderations and not by Gage's union membership. Lastly.even if contrary to my factual findings it were concludedthat Gage had made wage demands on behalf of himself,with respect to realty work, a one-man unit has long beenheld inappropriate for bargaining. For all of the above rea-sons, I find that Gage's separation from the realty opera-tions was not discriminatorily motivated within the mean-ing of Section 8(a)(3) of the Act.2. Separation from the job at the construction siteWith respect to the construction site work, I find thatthe record does not establish that Gage was terminated forhis demand for "union scale" but in fact supports the con-clusion that Gage was temporarily laid off because of therainy conditions existing that day and that it was not nec-essarily a permanent layoff or termination. In view of thefact that Gage did not return to the construction site at anysubsequent time, I find that his failure to do so in effectmakes him a voluntary quit. Moreover. in view of the lackof knowledge at the construction site that Gage had eitherjoined the Union or was seeking the union scale, his failureto be employed there cannot be found to be discriminato-rily motivated. It is normal in the construction industry forlaborers to be employed intermittently either because ofthe weather or the need or lack of need for laborers at thatparticular phase in the construction. Accordingly, I findthat as to the construction site Gage was simply told hewas not needed and that statement was prompted by poorweather conditions that day. Even if I assumed that thatamounted to a permanent termination, the lack of knowl-edge at the construction site that Gage was seeking "unionscale" wages or had in fact joined the Union precludes afinding that such "termination" was discriminatorily moti-sated. Accordingly, I find that Gage was not discriminato-rily laid off or terminated from the construction site at thecentral mechanics building.For all the reasons discussed above, I conclude that,when Gage refused further realty work assignments andfailed to seek further employment at the construction siteafter March 31, 1977, he voluntarily terminated his em-ployment with Respondent. Accordingly. I shall dismissthe allegations of the complaint in their entirety.Upon the foregoing findings of fact and upon the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 9[he complaint herein is dismissed in its entirety.-In the e'ent no exceptilns. are filed as provided bh Sec. 102 46 of IheRuleI and Regulations of ihe National Ihor Rgulaltonn Boardf the lindindi .cmicllusln-. and recommended Order herein shal. as preovided in Sec102 48 of tIhe Rules and ReCuldlions. he adopted h, the Board and heomeii findinig. ,conclusio, ns. and Order, and all obhjetlions Ihereto shall heItitC C tl Ul',, d f-, ;ill puxrpO,,es40